Exhibit 10.1

August 20, 2019

LETTER AGREEMENT

BC Partners Lending Corporation (the “Company”)

650 Madison Avenue

New York, New York 10022

Re: Agreement Regarding Fees

This Letter Agreement documents an undertaking by BC Partners Advisors L.P. (the
“Adviser”) regarding the Incentive Fees (as defined in Section 3 of the Advisory
Agreement) to be paid by the Company pursuant to the Amended and Restated
Investment Advisory Agreement between the Company and the Adviser dated
November 7, 2018, as further amended (the “Advisory Agreement”).

For the period ending December 31, 2019 (the “Applicable Period”), the Adviser
hereby undertakes to permanently forego payment of the 50% of the amount of any
Management Fee (as defined in Section 3 of the Advisory Agreement) to be paid by
the Company pursuant to the Advisory Agreement. For the avoidance of doubt, this
Letter Agreement does not require the Adviser to forego payment of an Incentive
Fee (as defined in Section 3 of the Advisory Agreement) during the Applicable
Period.

To the extent the Applicable Period includes any partial fiscal quarters for the
Company, the amount of fees required to be foregone under this Letter agreement
for each such quarter shall be appropriately prorated.

For the avoidance of doubt, certain calculations under this Letter Agreement may
not be finalized until after this Letter Agreement terminates. This Letter
Agreement shall terminate upon the earlier of (i) the final calculation and
determination is made regarding the amount of fees to be foregone under this
Letter Agreement after the expiration of the Applicable Period or
(ii) termination of the Advisory Agreement. This Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York; provided that nothing herein shall be construed to preempt, or to be
inconsistent with, any federal law, regulation or rule, including the Investment
Company Act of 1940, as amended, and the Investment Advisers Act of 1940, as
amended, and any rules and regulations promulgated thereunder.



--------------------------------------------------------------------------------

Sincerely, BC Partners Advisors L.P. By:  

/s/ Henry Wang

Name:   Henry Wang Title:   Managing Director

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED

BC Partners Lending Corporation

 

By:  

/s/ Edward Goldthorpe

Name:   Edward Goldthorpe Title:   President and Chief Executive Officer

 

3